Citation Nr: 1717163	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  12-33 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral knee disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Witness


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to February 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge in January 2016.

This case was previously before the Board in April 2016.  The Board reopened the previously denied claims of service connection for low back and neck disabilities, and headaches.  At that time, the Board also remanded the claim of service connection for a bilateral knee disability for additional development.


FINDING OF FACT

The Veteran's bilateral knee joint osteoarthritis did not have its onset during and was not otherwise related to his active duty service.


CONCLUSION OF LAW

The criteria for service connection for bilateral knee disabilities have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Additionally, service connection can be established by sufficient evidence of a continuity of symptomatology between current disability and military service.  38 C.F.R. § 3.303; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a), such as arthritis).

Analysis

The Veteran contends an in-service fall from a tank turret onto hard angled iron injured his knees and led to his current disability.  During the January 2016 hearing, the Veteran stated that he was sleeping on the top turret of a tank when one of his superiors woke him up.  He indicated there was ice buildup on the tank turret and that he slipped and fell down to the concrete and also hit the front slope of the steel tank.  The Veteran indicated that his current knee disability was caused by this accident.

The service treatment records are silent for treatment of a knee disability; however, it is documented that the Veteran fell off a tank turret in September 1982 and was injured, including a three day hospitalization in a British hospital.  

Subsequent to the March 2010 claim, the Veteran underwent a July 2010 VA examination; however, his knee conditions were not discussed by the examiner.  A September 2010 VA treatment record does make a note of knee pain with likely degenerative joint disease.

The Board remanded the claim in April 2016 for further development.  The Board notes that the April 2016 decision also granted service connection for degenerative disc disease and spondylolisthesis of the lumbar spine, cervical spondylosis and tension headaches.  However, with regard to the bilateral knees claim, the Board determined further development was required, including a VA examination to determine the etiology of the knee disabilities.

The Veteran was afforded a July 2016 VA examination pursuant to the remand.  The diagnosis was bilateral knee joint osteoarthritis.  The Veteran reported that his knee disabilities began after his in-service fall from the tank turret.  He stated that the first few weeks after the accident he had difficulty doing routine duties.  He indicated the knee pain resolved but recurred again in 2010.  He stated that since 2010, he has had a gradual progression of the bilateral knee pain which occurs every day and is constant.  He reported that if he sits for prolonged periods of time his knees lock up and he has difficulty walking long distances.

The examiner indicated July 2016 x-rays confirmed degenerative arthritis in both the Veteran's knees.  He indicated the Veteran demonstrated inconsistent effort on manual muscle testing; however, did demonstrate normal strength in both lower extremities at times.  The examiner stated he walked very slowly, limping inconsistently, and that his psychological, behavioral and motivational influences diminished the accuracy of the testing.  The examiner concluded the Veteran's knee condition was less likely than not incurred in or caused by the claimed in-service injury.  He noted the service treatment records and subsequent medical records from 1982 to 2016 show minimal documentation of a left knee condition and the records are essentially silent for a right knee condition, although he was seen by physicians for other medical conditions during this period.  The examiner further stated the July 2016 x-rays taken demonstrate mild degenerative arthritis, consistent with his medical history of progressive bilateral knee pain since around 2010.

The Board finds the preponderance of the evidence is against the Veteran's claim of service connection for bilateral knee arthritis, as related to an in-service fall from a tank.

In reaching such conclusion, the Board accords great probative weight to the July 2016 VA examiner's opinion.  The opinion is persuasive as it is predicated on a review of the record, to include the Veteran's contentions, medical history, and an examination with supporting diagnostic testing.  Furthermore, the opinion proffered considered all of the pertinent evidence of record, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data, as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

The examiner essentially found that the Veteran's bilateral knee arthritis is consistent with his age and his medical history of progressive bilateral knee pain since 2010, when he filed his claim.  He noted the service treatment records, as well as post-service medical records from 1982 to 2016, show minimal documentation for knee treatment, even as he received treatment for other conditions.  This conclusion is consistent with the evidence of record.

The Board notes that following the accident he suffered during service, the Veteran received treatment for his lower back, neck and headaches.  He reported pain in his neck and headaches in October 1982, as well as tenderness in the lumbar region and muscle spasms in November 1982.  Further, an August 1985 treatment record noted continued stiffness in his neck, headaches and back pain.  At the January 1986 separation examination, he also reported recurrent back pain and frequent severe headaches.  Therefore, while the Veteran sought treatment in service for his low back, neck and headache pain, the evidence shows he did not seek treatment for his knees.  This shows a different set of facts compared to the three claims that the Board granted in the April 2016 decision.  Here, an absence of evidence is negative evidence as it would be expected that the Veteran would have complained of or received treatment for knee problems in the same manner.  The VA examiner also pointed to this as a factor underpinning the opinion.

As noted above, the Veteran contends at the January 2016 Board hearing that his bilateral knee disability was caused by the in-service fall.  In this regard, the Board notes lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In fact, the Board relied on lay evidence in the April 2016 grant of service connection for the other claims.  However, as to the specific aspects of this claim, an opinion as to the etiology of the bilateral knee arthritis falls outside the realm of common knowledge of a lay person.  See Id.  While an injury from falling off a tank turret is certainly a lay-observable event, bilateral knee arthritis is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding etiology given the history for this claim.  Physical examinations, x-ray findings, and other specific findings are needed to properly assess and diagnose knee arthritis.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Accordingly, the lay evidence in support is of much less probative value than the July 2016 VA examination report.

The Board notes a continuity of symptomatology of knee osteoarthritis since service has also not been shown.  As noted above, there were no complaints or treatment of the knees in service or the one year presumptive period after service, even though there were significant complaints and treatment for other conditions during service.  Additionally, the Veteran did not file the knee claim until approximately 24 years following service, in March 2010, even though he filed claims immediately after service in April 1986 for his low back, neck and headache disabilities.  Moreover, post-service records show a progression of knee pain since 2010 rather than nearer in time to service.  Furthermore, there is no medical evidence of record supporting that his current bilateral knee condition is related to service.  Consequently, presumptive service connection for arthritis of the knees, to include on the basis of a continuity of symptomatology, is not warranted.

In consideration of this evidence, the Board finds that the Veteran's bilateral knee joint osteoarthritis did not have its onset during and was not otherwise related to his active duty service.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of service connection for bilateral knee disabilities.  As such, that doctrine is not applicable in the instant appeal, and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for bilateral knee disabilities is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


